NEWS RELEASE Release Date:11/1/2007 CARUSO BENEFITS GROUP TO ACQUIRE EMPLOYEE BENEFITS DIVISION OF HAFER & COMPANY Lehigh Valley, PA– Michael J. Caruso, President of Caruso Benefits Group, Inc. (CBG), a wholly-owned subsidiary of Keystone Nazareth Bank & Trust Company, is pleased to announce the acquisition of the Employee Benefits Division of Hafer & Company of Reading PA, effective 11/1/2007.Hafer & Company is recognized for their excellence in providing solutions for employee benefit services, retirement plans and asset management. Rebecca Hafer, Hafer & Company Employee Benefits Consultant, and her existing team will continue to run the Hafer division of CBG from their current Reading PA location.According to Hafer, the integration of the employee benefits services will “allow us to bring additional services and support to our clientele which we feel is critical in the ever-changing world of benefits management.” Caruso agrees, “There are unchartered waters ahead in the employee benefits arena, and the synergies CBG has with Hafer will ensure our future success in overcoming those challenges.Our name symbolizes a strong foundation of experience. The cornerstone of our success lies in the unparalleled service we provide, and our reputation for reliability is renowned.We are very pleased to be integrating the sound Hafer principles of uncompromised service into the CBG structure.” About Caruso Benefits Group, Inc. Founded in 1971 by Michael J. Caruso, Caruso Benefits Group, Inc. specializes in employee benefits management with an emphasis on group medical, life and disability.They service clientele ranging from individual entrepreneurs to large organizations, primarily in the Eastern PA region. In April 2005, Caruso Benefits Group, Inc. became a wholly owned subsidiary of Keystone Nazareth Bank & Trust Company. About KNBT Bancorp, Inc. KNBT Bancorp, Inc. is the parent bank holding company for Keystone Nazareth Bank & Trust Company.Keystone Nazareth Bank & Trust Company is a Pennsylvania chartered savings bank headquartered in Bethlehem, Pennsylvania with 56 branch offices throughout the Greater Lehigh Valley and Northeast Pennsylvania region.In September 2007, KNBT Bancorp and National Penn Bancshares announced that they entered into an Agreement and Plan of Merger pursuant to which KNBT will merge with National Penn Bancshares, Inc. Contacts: Mike Caruso, President, Caruso Benefits Group, Inc., 610-865-0261 Becky Hafer, Consultant, Hafer & Company, 610-370-2601 Dennis Ryan, Senior Vice President, Marketing, Keystone Nazareth Bank &
